Citation Nr: 0312659	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  91-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran appealed RO determinations; which 
denied service connection for a psychiatric disability, to 
include post-traumatic stress disorder, and reduced the 
evaluation for the veteran's service-connected duodenal ulcer 
disease from 20 percent to 10 percent disabling, to the 
Board.  Thereafter, the Board remanded this case for 
additional development in February 1992 and January 1994.  
However, following the requested development, the RO 
continued its previous determinations and the case was 
returned to the Board for final appellate consideration.

In a decision dated in October 1996, the Board denied service 
connection for a psychiatric disability, to include post-
traumatic stress disorder, and granted a 20 percent 
evaluation for duodenal ulcer disease.  The veteran appealed 
the Board's decision to the United States Court of Veterans 
Appeals (Court).  In an Order dated December 15, 1997, the 
Court granted joint motion by VA and the veteran's attorney.  
Specifically, the Court dismissed the appeal with respect to 
the Board's October 23, 1996, decision which granted an 
increased rating of 20 percent disabling for duodenal ulcer 
disease.  Additionally, the Court vacated and remanded the 
decision with respect to the issue of entitlement to service 
connection for a psychiatric disability, to include PTSD, to 
the Board for readjudication of the claim consistent with 
considerations discussed in the joint motion.  Citation redacted.  

With respect to the issue of entitlement to an increased 
rating for duodenal ulcer disease; although the Court 
dismissed the veteran's appeal with respect to this issue in 
December 1997, the present appeal arises from a March 2000 
request for an increased rating.  

At the time of the May 1998 remand from the Board, the 
veteran had an attorney-representative.  However, in July 
1998, the RO received an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22) 
that changed the veteran's appointed representative to the 
American Legion.

The Board notes that, by a March 1996 rating decision, the 
veteran was rated as permanently and totally disabled for 
pension purposes effective from July 31, 1989, the date of 
his claim.  Additionally, the veteran was been found to be 
incompetent for VA purposes, effective from the date of a 
July 1996 rating decision.  

For reasons which will become apparent, the issue of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, will be the subject of the 
remand portion of this decision.


FINDING OF FACT

The veteran's duodenal ulcer is no more than moderate in 
degree.


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§  4.114, Code 7305 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private medical records, 
and a VA examination report.  The appellant has been notified 
of the applicable laws and regulations.  The rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  In addition to the Supplemental Statements of the 
Case dated in April 2001 and July 2002, which notified the 
veteran of the new regulations, he was specifically notified 
of the enactment of the VCAA by correspondence dated in 
October 2002.  The correspondence specifically informed him 
of his and VA's relative responsibilities in obtaining 
evidence and advised him as to what evidence or information 
was needed.  Quartuccio v.  Principi, 16 Vet. App. 183 
(2002).  The Board notes that no reply was received to the 
notice.

The present appeal arises from the veteran's March 2000 
request for an increased rating for his service connected 
stomach condition.

Private treatment records, dated from February 2000 to July 
2002, reflect that the veteran sought treatment for recurrent 
complaints of lower quadrant pain, was diagnosed with 
diverticulosis, and underwent a Hartmann procedure and 
colostomy as well as a left colectomy with colocolostomy.  
These records show that an April 2000 gastroscopy was 
unremarkable for ulcer.  These records further reflect that 
the veteran may have been drug seeking and that he was weaned 
off all of his narcotics and subsequently discharged to home.  

A November 2000 report of VA examination for stomach, 
duodenum, and peritoneal adhesions described the veteran as 
moderately nourished with a height of five feet eleven inches 
and weight of 178 pounds.  It is noted that the veteran 
complained of a vague abdominal tenderness; however, there 
was no rigidity, rebound tenderness, organomegaly, engorged 
veins, or ascities.  Diagnostic tests results revealed no 
apparent active ulcer crater.  The diagnoses included history 
of duodenal ulcer and GI (gastrointestinal) bleeding since 
1970, status post partial gastrectomy, with a notation that 
upper GI testing did not show active ulcer.  

An April 2002 report of VA examination of the liver, 
gallbladder, and pancreas in connection with an unrelated 
claim reflects that the veteran continued to complain of 
abdominal pain and frequent vomiting, especially when getting 
emotionally upset.  It is noted that the veteran's vomiting 
ranged from occurring three to five times per week to no 
vomiting at all.  Physical examination revealed mild, 
diffuse, especially mid-abdominal tenderness.  This 
examination report also notes that the veteran's height was 
six feet and he weighed 186 pounds.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
the veteran claims an increased rating, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
which provides for a 20 percent rating when the duodenal 
ulcer is moderate, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent rating 
is assigned when disability is moderately severe, meaning 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum schedular rating of 60 percent is 
warranted when disability is severe, pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite health 
impairment.  See 38 C.F.R. § 4.112 (use of weight loss in  
evaluations).

The Board observes that certain provisions of 38 C.F.R. 
§ 4.114 were revised, effective July 2, 2001. 

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."  See also VAOPGCPREC 3-
2000.

The diagnostic code applicable to this case has not been 
changed.  The provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  However, in this case no weight loss has 
been demonstrated.  Indeed, the veteran gained eight pounds 
between examinations in November 2000 and April 2002.  
Accordingly, although the Board has considered Karnas, it is 
inapplicable given the circumstances of this case. 

Medical records reveal that the veteran has complained of 
recurrent diffuse abdominal pain, he has been diagnosed with 
diverticulosis, and he has undergone a Hartmann procedure and 
colostomy as well as a left colectomy with colocolostomy.  
These records also reflect that the veteran has complained of 
nausea and vomiting, especially when experiencing emotional 
upset.  However, it is not shown that the duodenal ulcer is 
moderately severe (as is required for the next higher, 40 
percent, rating).  There is no showing of anemia, weight 
loss, or incapacitating episodes.  To the contrary, his VA 
examinations reflect that he has no active ulcer upon GI 
testing and that his weight increased from 178 pounds in 
November 2000 to 186 pounds in April 2002.  Accordingly, the 
next higher schedular evaluation of 40 percent disabling for 
duodenal ulcer is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the above decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected duodenal ulcer is denied.



REMAND

As noted above, there has been a significant recent change in 
VA law.  The revised duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159(d).  

The service medical records are mostly notable for treatment 
of peptic ulcer disease; however, an April 13, 1970, nursing 
note rendered in conjunction with the veteran's 
hospitalization for treatment of a duodenal ulcer stated that 
the veteran "was walking outside the hospital near the ER 
when a [patient] who had expired was brought outside and 
'dumped' into a black bag[.]  [Patient] became very upset; 
started crying and [complained of] nervousness."  This 
service medical record entry went on to note that the veteran 
refused his regularly scheduled Valium and Probanthine, 
stating that he could not swallow.  It was reported that he 
appeared too upset to sit still and that another soldier 
walked up and down the hall with him.  A physician was 
notified and ordered that the veteran immediately be given 75 
milligrams of Vistaril intramuscularly (IM).  It was further 
reported that the veteran calmed down after the injection and 
went to bed without further complaints.

The Board is of the opinion that the April 13, 1970, service 
medical record entry establishes the occurrence of a single 
stressful event, but whether the veteran has PTSD as a result 
of that single stressful event remains unclear because 
diagnoses of PTSD contained in the record were predicated on 
vague assertions by the veteran of general traumatic 
experiences rather than on the specific stressful event 
verified by the evidence of record.

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of his claimed PTSD.  The RO 
should provide the examiner with the 
veteran's claims file, and the examiner 
should review the claims file in 
conjunction with the examination.  Based 
on the claims file and the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's PTSD, if diagnosed, is 
predicated on the stressor verified by 
the April 13, 1970, nursing note.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report. 

2.  After the actions requested above are 
completed to the extent possible (as well 
as any other action deemed necessary), 
the RO should review the record and re-
adjudicate the issue remaining on appeal.  

If any remaining benefit sought is not granted to the 
veteran's satisfaction, the RO should issue an appropriate 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



